On Application for Rehearing
PER CURIAM.
There is merit in one of the contentions made in the application for rehearing. That is the one raised under Point (3) concerning that part of the decree herein handed down directing specific performance by the intervenor, Harold S. Mayer, and ordering him to execute transfers to the Canal Bank & Trust Company in Liquidation of 36.21%. of an undivided one-fourth interest in all minerals and mineral rights in and under the 6,300 acres of land acquired by him, through his agent, at receivership sale in the matter of International Shoe Co., Complainant v. Picard & Geismar, Ltd., Respondent, in the U. S. District Court for the Eastern District of Louisiana, 30 F. Supp. 570.
It is represented in brief in support of the application for rehearing, and it is ’borne out by the record, that in his acquisition of these lands there was no obligation imposed on Mayer not to sell any part thereof nor was he, in any manner, prevented from exercising his rights of ownership relating to them. In the absence of any restrictions he sold some 4,500 acres in which he may have reserved enough of the mineral interests to comply with the obligation of the transfer to the Canal Bank in Liquidation. However, some of these reservations of mineral interest appear to have been made more than ten years ago and their present status is uncertain in view of the prescription which applies to mineral servitudes. It is doubtful therefore whether he can comply with his obligation to the bank and specifically perform under his contract.
Under the circumstances it is urged that the case be remanded to the lower court for the purpose of ascertaining the correct status of the mineral interests he still owns and to find out just how far he can comply with the order of specific performance.
Mr. Mayer impresses us as having been very fair and frank in his testimony and voluntarily expressed his willingness in court to make the transfer if called upon, of whatever mineral interests he owned.
Now that he 'has been held obligated under the contract, in view of his willingness to make the transfer of such interests as *200he has left, we do not see the necessity of a remand, as such purpose, as far as it can be accomplished at this time, can be achieved by amending our decree ordering him to make the transfer of so much of the mineral rights as he can at this time and reserving to the bank its right to pursue whatever action it may deem proper and want to take against him for that part of the minerals he has become unable to transfer and deliver.
We have carefully considered the other points urged in the application for rehearing and find no merit in them.
For the reasons stated at is ordered that our .former decree 'herein be amended by directing the intervenor, Harold S. Mayer, to transfer to the Canal 'Bank & Trust Company in Liquidation 36.21% of an undivided one-fourth interest in all the minerals and mineral rights he has left and can transfer at present in the 6,300 acres acquired by him at receivership sale in the matter of International Shoe Company v. Picard & Geismar, Ltd., United States District Court for the Eastern District of Louisiana, 30 F.Supp. 570, and reserving to the said Canal Bank & Trust Company in Liquidation the right to pursue whatever action it may deem proper against him for the remainder of such minerals as he does not or cannot in the future transfer and deliver.
With this amendment in the decree the rehearing applied for is refused.